DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2010/0321781 to Levola et al.
 	Levola shows the following.
 	Claim 16. (Original) An eyepiece comprising: an in-coupling grating 10 patterned on a single side of a substrate and configured to diffract light, received from a projector 100 (see fig. 1), into a first portion of the light and a second portion of the light, wherein the first portion has a first orientation with respect to the light received from the projector and the second portion has a second orientation with respect to the light received from the projector (see ¶0048), and wherein the second orientation is different from the first orientation; and a diffraction grating (20, 30) patterned on the single side of the substrate and configured to: receive, from the in-coupling grating, the first portion of the light and the second portion of the light; diffract the first portion of the light and the second portion of the light; and combine the diffracted first portion of the light and the diffracted second portion of the light.
 Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2016/0116739 to TeKolste et al.
 	TeKolste shows the following.
 	Claim 32. (New) A method for manufacturing an eyepiece, the method comprising: providing a substrate 905 (fig. 9A); patterning an in-coupling grating on a single side of the substrate; and patterning a diffraction grating on the single side of the substrate, wherein patterning the diffraction grating comprises:
patterning a first grating coupler 911a on the single side of the substrate, the first grating coupler directly optically coupled to the in-coupling grating 907 and having a first grating pattern; and patterning a second grating coupler 911b on the single side of the substrate and adjacent to the first grating coupler, wherein the second grating coupler is directly optically coupled to the in-coupling grating and has a second grating pattern different from the first grating pattern. See ¶0191.
 	 			Allowable Subject Matter
Claims 23-31 allowed.
Claims 17-22 and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest an eyepiece and the corresponding method for manufacturing the eyepiece comprising all the specific elements with the specific combination as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        


	/ELLEN E KIM/          Primary Examiner, Art Unit 2883